Braley, J.
The trial judge found that at the date of the attachment the defendant’s automobile was stored on the premises of the plaintiff, where it remained during the entire period for which as part of the plaintiff’s taxable costs the officer’s charges for the attachment, custody and keeper’s fees are claimed. The attachment being lawful, the charge therefor is in accordance with St. 1913, c. 611, § 1. The defendant, however, contends that charges for the custody of personal property is limited by § 1 to “not more than two dollars for each day of not more than eight hours for the keeper while he is in charge, and not more than one dollar a day for the officer for a period not longer than ten days,” and that, the officer after ten days having discharged the keeper and moved the automobile from the third to the first floor of the building where it was secured by a chain fastened and locked across the rear wheels, his fees are excessive.
The return shows a charge of $10 only for custody, which amount being permitted by statute, the defendant’s complaint is restricted to the item for keeper’s fees. The question of how much should be allowed where the claim is for more than ten days, is also regulated by the statute, which further provides, that “the officer may be allowed a greater compensation for himself or for his keeper, or compensation for a longer period ... by order of the court upon a hearing.” The amount, if greater compensation is asked, is expressly left to the sound discretion of the court, which is reviewable only for manifest error of law.
We are accordingly of opinion that the defendant’s requests in so far as not given were rightly denied, and the rulings having been correct, the order dismissing the report should be affirmed.

So ordered.